Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of amendment and response dated 7/4/22 is acknowledged.
Claims 1-20 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In response to Applicants’ argument, the following rejection has been withdrawn: 
Claim Rejections - 35 USC § 112
Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
the following rejection has been maintained:

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 2,811,483 to Aterno et al., in view of US 4752479 to Briggs et al (Briggs).
Instant claims are directed to oral administration form comprising: a) an active core comprising a solid association of at least one pharmaceutically acceptable Fe(II) salt and at least one pharmaceutically acceptable Cu(II) salt, and (b) an active core-coating layer, said coating layer comprising at least one enteric polymer and at least one hydrophilic polymer. 
Aterno teaches a pharmaceutical composition as a dietary supplement for treating deficiencies associated with minerals and vitamins, wherein the composition is prepared in the form of coated beadlets (col. 1, l 15-23). Example V of Aterno teaches beadlet compositions comprising 10 gm ferrous gluconate, 1.0 gm cupric gluconate and several vitamins such as vitamins A, D, B12 etc. 
Aterno teaches the claimed Cu (II) and Fe (II) salts of instant claims, particularly because claims 2-3 and 16 recite the same Fe and Cu salts as taught by Example V of Aterno. For claim 8, example V contains vitamins.  For claim 17, Example V teaches a ratio of 10 gm ferrous gluconate, 1.0 gm cupric gluconate and thus meet a ratio of 10:1. 
Instant claim 1 requires a coating of a hydrophilic polymer and an enteric polymer. Example V teaches beadlet composition but does not teach coating. Aterno teaches an inner core of nonpareil seeds coating with a composition comprising mineral and vitamins, and a further coating with polymeric materials. The combination of nonpareil seeds and vitamin/mineral coating meets the instant active core, especially in light of the “comprising” language of the instant claim 1. 

However, Aterno teaches coating of a nonpareil seed core with a mineral and vitamin composition, followed by a coating comprising gums, natural and synthetic resins (col. 2, l 65-68). Further, Aterno teaches sealing materials such as hydroxyethyl cellulose and polyvinylpyrrolidone, which meet the instant claimed hydrophilic polymers; and cellulose acetate phthalate and shellac, which meet instant claimed enteric polymers (col. 2, 70-72), for protecting from moisture and air. While Aterno does not teach a combination of polymers as that claimed, Aterno teaches all of the polymers as being suitable for preventing from moisture and air, and hence it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose combination of the above polymers. One of an ordinary skill in the art would have been motivated to combine polymers such as such hydroxyethyl cellulose, polyvinylpyrrolidone etc., with polymers such as cellulose acetate phthalate, shellac etc, to coat compositions comprising vitamins, Fe and Cu salt, and expect to protect the active agents from moisture and air degradation.  
In any event, the rejection relies on the teachings of Briggs for preparing a core with vitamin and mineral supplements with controlled release of bioavailable iron.  
 US 4752479 to Briggs et al teaches a multivitamin and mineral dietary supplement composition for oral administration, per unit dose, a) one or more dietary mineral components selected from the group consisting of bioavailable calcium and magnesium, and further the presence or one or more additional non-ferrous mineral and vitamin components, adapted to be released in the upper gastrointestinal tract, and b) a bioavailable iron component, present in controlled release form so adapted so as to subsequently released in a controlled manner, and a method of treating or preventing iron deficiency using such compositions.  
According to Briggs, the composition is advantageously formulated as an inner core containing a bioavailable iron component in a controlled release form, surrounded by the outer layer containing mineral components (col. 2, l 7-15). Further, a protective layer is interposed between the inner core and outer layer to maintain the integrity of the inner core and the outer layer, prevent and prevent migration of ingredients between inner core and outer layer of active ingredients (col. 2, l 15-21).
Thus, one of an ordinary skill in the art, before the effective filing date of the instant invention, would be have recognized that Fe and Cu salts of Aterno are inside an outer layer of minerals and polymers, and thus could be construed as being present in a core. One would have understood from Briggs suggests that the bioavailability of iron is maintained as it is released in a controlled fashion from the core. A skilled artisan would have expected that the inclusion of iron and copper in the core regions (of Aterno) would provide a better control over the release of the components.
Instant claims 9-13 require an internal core comprising at least one vitamin coated with a first layer of hydrophilic polymer, followed by a solid mixture of at least one Fe (II) and a Cu (II) salt ; or sequential layers of Fe (II) and Cu(II) salts; or an inert layer between the core and outer layers.
While Aterno teaches a layered application of Fe (II) salts and Cu(II) salts over a nonpareil seed core, Aterno does not the layered features of claims 9-12.
In this regard, Briggs teaches that the outer covering layer enables the absorption of calcium and magnesium, such that the interfering effect of calcium and magnesium upon the absorption of iron is minimized, enables the release of the large amounts of iron that is needed for desired level of absorption (col. 2, l 22-37), and reduce the undesired side effects of iron. In col.2, l 8-21, Briggs teaches that surrounding the outer layer, one may optionally provide a protective coating or film, for stability, cosmetic or palatability purposes. Briggs teaches that there can be a protective coating or layer between the inner core and the outer layer, to maintain the integrity of the inner core and outer layer and obviate the possibility of any substantial migration of ingredients, e.g., during storage,  between inner core and the outer layer of active ingredients.  Briggs teaches inner ferrous salt core and a coating layer comprising minerals such as copper oxide and a hydrophilic polymer, povidone. See the example composition in col. 4-5.
	Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose to modify the composition of Aterno by additionally employing multiple outer layers of Fe(II) and Cu(II) alone or in combination with an expectation to not only provide a controlled release of the same from the core but also provide an immediate release as desired by one of an ordinary skill in the art. Further, one skilled in the art would have been motivated to include an inert coating layer between the inner core and outer layers containing the active agents because Briggs suggests a protective coating or layer between the inner core and the outer layer, to maintain the integrity of the inner core and outer layer and obviate the possibility of any substantial migration of ingredients between an inner core and outer layer of active ingredients.
With respect to claim 13, instant claims recite “up to 200 mg of at least one Fe(II) salt” and up to 10 mg of Cu(II) salt, up to 300 mg of at least vitamin. The term “up to” can include any amount lower than the lower range, including the amounts taught by Aterno (1 microgram Vitamin B12, 5000 units of vitamin A, 10 mg of Ferrous gluconate and 1 mg of Copper gluconate). Instant claims recite folic acid as an option and hence folic acid is not necessarily required to be present in the composition.
In any event, Briggs teaches including folic acid in the dietary supplement composition (col. 3, l 55-col.4, l 2). Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to optionally modify the composition of Aterno by additionally including folic acid as a dietary supplement to provide the benefits associated therewith.
For the instant method of claim 14, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to employ the composition of Aterno for treating iron deficiency because Aterno and Briggs both teach same iron and copper containing supplement composition and Briggs teaches iron containing supplement composition for treating iron deficiency. 
Aterno teaches the thickness of the coating later to be 250-1000 microns, which overlaps with the 100-300 microns of instant claim 7. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Aterno does not teach the claimed ratios and amounts of Fe (II) and Cu (II) salts of claims 5-6 ratio of 18, and the ratios of the active agent core to the coating in claims 7 and 20. While Aterno exemplifies 10 mg of Ferrous gluconate and 1 mg of Copper gluconate, Briggs exemplifies 96 parts of ferrous salt and 1.38 parts of copper oxide (example) in the granulates that are compressed in to tablets. Briggs not only exemplifies ferrous sulfate but also suggests ferrous salts such as gluconate (col. 2, l 60-64). Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the appropriate amounts Fe (II) salts and Cu(II) salts, as well as adjust the amount of core to coating agent, depending on the placement of Fe(II) and Cu(II) salts i.e., core and coating, and the amount of release desired. 
	Instant claim has been amended to recite “consisting essentially of” and further recites an optionally 
Response to Arguments
Applicant's arguments filed 7/4/22 have been fully considered but they are not persuasive.
Applicants submit that the instant “consists essentially of” means that at least one pharmaceutically acceptable Fe(II) salt, said at least one pharmaceutically acceptable Cu(II) and optionally a vitamin, and other being components or pharmaceutically excipients that do not interfere with the action of Fe(II) and Cu(II). It is argued that Briggs requires calcium as an essential and result effective feature.
Applicants’ arguments are not found persuasive because the transitional phrase “consisting essentially” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). Applicants argue that GB 2212396 teaches incompatibility of minerals and vitamins with calcium and therefore the instant claims exclude calcium. The cited portion of GB  2212396 patent states that the calcium should be positioned in the composition in such a way that a delayed release coating can substantially prevent the calcium from interacting with vitamins and minerals. However, instant claims and the teachings of GB do not require admixing of calcium with vitamins and minerals. Instead, the claim language allows for inclusion of calcium in a layer separate from calcium containing layers, which is also suggested by the above GB patent (abstract). Thus, one can still prevent the interaction of calcium with that of vitamin, and/or minerals by including them in separate layers. In this regard, Applicants have not provided any evidence that the presence of calcium, and vitamins and/or minerals in different regions of the composition affects the basic and novel characters of the composition. The definition of “consisting essentially of” does not exclude components that interfere with the claimed active agents and the presence of calcium in layers different from mineral and vitamin. 
In this regard, Briggs reference teaches separate layers of active agents i.e., iron, vitamins and hence one of an ordinary skill in the art would have understood that the active agents can be separately incorporated in the different layers of active agent, including a protective layer, so as to prevent migration of the active agents between inner core and outer layer of the active ingredients. Indeed, Briggs teaches separation of divalent dietary mineral components such as magnesium and calcium (present on the outer layers), from the inner iron containing core. Therefore, the arguments regarding the transitional phrase “consisting essentially of” is not found persuasive.  
Applicants argue that  Aterno teaches cores containing vitamins and/or minerals can be coated with an edible plastic or resinous materials (such as hydroxyethyl cellulose, polyvinylpyrrolidone, shellac and cellulose acetate phthalate) but not both hydrophilic and enteric polymers for oral administration. It is argued that Briggs would not cure the deficiencies of Aterno because there is no teaching, suggestion or motivation to combine hydrophilic and enteric polymers described by Aterno. It is argued that Aterno only requires a seal coating with the plastic and resinous materials but does not require a combination of hydrophilic and enteric polymers, whereas instant invention improves the stability of the of Fe(II)-Cu(II)salts, and increases the release of the same, with the claimed combination of polymers.  
Applicants’ arguments are not found persuasive because that firstly, the rejection is not based on Aterno alone, and instead also relies on Briggs reference for a combination of polymers. Briggs teaches that the inner core containing bioavailable iron component may be in the form of a tablet or as a collection of pellet or granules contained within a water soluble capsule, and that the core advantageously releases iron component in the GI tract over a period between about 2 to 8 hours (col. 3, l 12-21), wherein the pellets or granules are coated with release rate modifying materials such as ethyl cellulose, hydroxymethylcellulose, acrylate and methacrylate etc (col. 3,12-l 55). The loaded ferrous containing pellets are used as cores for coating multimineral dietary supplement on the outer layer (para bridging col. 3-4). Briggs also teaches the inner core containing ferrous component and the outer layer of the divalent mineral components are subsequently coated with coating agents such as enteric coating  (col. 4, l 35-44).  Thus, one of an ordinary skill in the art would have been able to employ prepare the composition of Aterno by separating divalent minerals and vitamins from ferrous containing cores wherein the cores are coated with rate release modifying agent and further the outer divalent mineral and vitamin containing layers are further coated with a film such as enteric coating materials (col. 4, l 35-44). Thus, one of an ordinary skill in the art would have been motivated to separate ferrous containing cores from the divalent mineral containing layers by coating the inner cores and further coat the outer layers with an enteric coating with an expectation to provide release at the targeted site in the GI trac. Hence, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611